DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 10-14, and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 8, 21, and 23 recite a “support device comprising” or a “support 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Khademhosseini in US Patent 10278887 in view of Hilgeman in US Patent 2547265.
Regarding Claim 1, Khademhosseini teaches a support device comprising: a first u-shaped grasping section (140/110); a second u-shaped contacting section (150/160/145 at the bottom) coupled to the first grasping 
Regarding Claim 3, Khademhosseini teaches that the device is locked until the single button is pushed. 
Regarding Claim 4, Khademhosseini teaches (see Hilgeman) that the compression section comprises one or more of a coil spring, a hydraulic shock absorber, an elastomer shock absorber and a stretchable cord. 
Regarding Claim 5, Khademhosseini, as modified, teaches that the device comprises a stabilizing base (145) at the second contacting section. 
Regarding Claim 6, Khademhosseini, as modified, teaches that the first grasping section and the second contacting section comprise u-shaped tubular members. 
Regarding Claim 7, Khademhosseini, as modified, teaches that the first grasping section surrounds an exterior of the second contacting section as the device compresses (see Fig. 10). 
Regarding Claim 8, Khademhosseini teaches a support system comprising: a. a body comprising: a u-shaped top section (140/110); and a u-shaped bottom section (150/160/145) coupled to the u-shaped top section, and consisting of a single pushable button (132) which when continually pushed enables the body to compress and wherein when the single button is not pushed, the device is not able to compress (if the button is released, the device will lock into the next available hole and stop its telescoping movement).  Khademhosseini is silent on the use of a compression section. Hilgeman teaches a support system including a compression section (11) between a u-shaped top section (7/9/7) and a u-shaped bottom section (8/8), wherein to move from a sitting position to a standing position, a user grasps the u-shaped top section and applies weight to the u-shaped top section to compress the body to move to a compressed body height and to keep upward pressure on the first u-shaped grasping section (the outward extending force of the compression section will inherently keep upward pressure on the first section as the device is 
Regarding Claim 10, Khademhosseini, as modified, teaches that the body is locked until the single button is pushed. 
Regarding Claim 11, Khademhosseini, as modified, teaches (see Hilgeman) that the compression section comprises one or more of a coil spring, a hydraulic shock absorber, an elastomer shock absorber and a stretchable cord. 
Regarding Claim 12, Khademhosseini, as modified, teaches that the device comprises a stabilizing base (145) at the second contacting section. 
Regarding Claim 13, Khademhosseini, as modified, teaches that the top section and the bottom section comprise u-shaped tubular members. 
Regarding Claim 14, Khademhosseini, as modified, teaches that the first top section surrounds an exterior of the bottom section as the device compresses (see Fig. 10). 
Claims 15, 16, and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hilgeman in US Patent 2547265 in view of Khademhosseini in US Patent 10278887.
Regarding Claims 15 and 18, Hilgeman, through the normal and customary use of the device, teaches a method of assisting a person moving 
Regarding Claim 16, Hilgeman, as modified, teaches that the decompression of the body aids the person in moving to a standing position. 
Regarding Claim 19, Hilgeman, as modified, teaches that the body compresses by one or more of a coil spring, a hydraulic shock absorber, an elastomer shock absorber and a stretchable cord. 
Regarding Claim 20, Hilgeman, as modified, teaches standing using the supporting device as a walking support. 
Regarding Claim 21, Hilgeman teaches a support device comprising: a first u-shaped tubular section (7/9/7) comprising a handle (14) for holding the support device; a second u-shaped tubular section (8/8) coupled to the first tubular section and for contacting the ground; and a compression section (11) between the first u-shaped tubular section and the second u- shaped tubular section, wherein the compression section enables the device to move between a first uncompressed height and a second compressed height to assist a user as the user stands and walks and to compress from the uncompressed height to the compressed height while keeping upward pressure on the first u-shaped grasping section (the outward extending force of the compression section will inherently keep upward pressure on the first section as the device is compressed). Hilgeman is silent on the use of a button to enable the body to compress. Khademhosseini teaches a support device including a body with upper and lower sections, and further consisting of a single pushable button (132) which when continually pushed enables the body to compress, wherein the body is locked until the button is pushed and wherein when the single button is not pushed, the device is not able to compress (if the button is released, the device will lock into the next available hole and stop its telescoping movement). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hilgeman by adding a 
Regarding Claim 22, Hilgeman, as modified, teaches that the first tubular section surrounds an exterior of the second tubular section as the device compresses (see Fig. 5). 
Regarding Claim 23, Hilgeman teaches a support device comprising: a top section comprising a first u-shaped tubular member (7/9/7); a bottom section (8/8) comprising a second u-shaped tubular member coupled to the first u-shaped tubular member, wherein together the top section and the bottom section form an oval-like body; and a compression section (11) between the first u-shaped tubular member and the second u-shaped tubular member, wherein the compression section enables the device to compress and decompress in order to assist a user as the user stands and walks and to compress from the uncompressed height to the compressed height while keeping upward pressure on the first u-shaped grasping section (the outward extending force of the compression section will inherently keep upward pressure on the first section as the device is compressed). Hilgeman is silent on the use of a button to enable the body to compress. Khademhosseini teaches a support device including a body with upper and lower sections, and further consisting of a single pushable button (132) which when continually pushed enables the body to compress, wherein the body is locked until the single button is pushed and wherein when the single button is not pushed, the device is not able to compress (if the button is released, the device will lock into the next available hole and stop its 
Regarding Claim 24, Hilgeman, as modified, teaches that the first u-shaped tubular member surrounds an exterior of the second u-shaped tubular member as the device compresses (see Fig. 5).

Response to Arguments
Applicant's arguments filed 2/15/2022 have been fully considered but they are not persuasive.
With respect to the applicant’s arguments regarding the “consisting of a single pushable button” language in Claims 1, 78, 21, and 23, please see new 35 U.S.C. 112(b) rejections set forth above. The combination of the transitional phrase “comprising” and the later transitional phrase “consisting” renders the claims indefinite. As noted above, as Khademhosseini  teaches a device with at least one button, it is deemed sufficient to meet these claims. Further, the release use of any single button of the Khademhosseini device will necessarily prevent the device from moving.
With respect to the applicant’s arguments regarding Claim 15, the language of the claim recites that “when the single button is not continually pushed, the support device is not able to compress.” Not depressing any of the buttons of the Khademhosseini device would render the device unable to compress, which meets the limitation of the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636